DETAILED ACTION
1.	This office action is in response to communication filed on 12/16/2021. Claims 1, 2, 5, 8, 9, 11, 12 and 15 have been amended. Claims 1-20 are pending on this office action.

Response to Arguments
2.	Applicant's arguments filed 12/16/2021have been fully considered but they are not persuasive. 
	Under remarks, with respect to claims 1 and 15, applicant argued “Dagher does not refer to a D flip-flop that transitions the control signal from a core supply domain to an input-output (I /O) supply domain and back to the core-supply domain as presently recited in the claims. The cited portions of Dagher do not refer to any level shifting at all. Therefore, the D flip-flops of Dagher cannot reasonably be read onto the time delay circuit element or the circuit delay of the claims”. Examiner respectful disagrees from the following:
	Applicant’s specification and Fig. 4 and Fig. 5 described the core supply domain referred as input supply domain of a level ship shifter, and I/O supply domain referred as output supply domain; and    wherein the level shifter in Fig. 4 and Fig. 5 of showed the level shifter is a D Flip-Flop device (data D in and data Q out device). 
	Fig. 3 of Dagher discloses an SAR ADC with digital feed back of the Digital output to control the timing switches of the digital-to-analog converters DAC 208, 304-1, …304-k via plurality of D flip-flops device (DFF 302-1….302-k) that shifted the input supply domain of DFF an output supply domain of DFF by a delay of each DFF (paragraph 0027). Therefore, Fig. 3 Dagher referred to a D flip-flop that transitions the control signal (digital output that feedback to D flip-flops (DFFs) from a core supply domain (input domain of D flip-flops) to an input-output (I /O) supply domain (output supply domain of D-flip flops) and back to the core-supply domain (and feedback the digital output to the input domain of  
Furthermore, Fig. 3 of Dagher further discloses each D flip-flop in 302-1…302-1 loops is  an replica circuit (replica of DFF in 302-k) that adds a circuit delay (paragraph 0027).. ... at the timing circuitry (timing for control the switches). Thus, Dagher discloses the structure recited in claim 1. 
Therefore, Dagher disclose each and every element of the claims as required. Consequently, the rejection claims 1-3, 6-8, and 15-20 are sustained in the office action. 
 
Under remarks, with respect to claim 11, applicant argued Naylor does not disclose each and every element of the claims as required. For example, Naylor does not disclose a time delay circuit element that includes a replica circuit of the level shifter circuit that level shifts a core domain version of the control signal to the I O domain and adds a circuit delay to the level shifted version of the control signal that level shifts the control signal back to the core domain, as presently recited in claim 11 and incorporated into claims 12-15. 
The Office Action on page 6 reads the D flip-flop (7-1) of Naylor onto the level shifter circuit of the claim and an inverter onto the time delay circuit element of the claim. However, the inverter of Naylor does not include a replica circuit of the level shifter circuit as recited in the claims. Therefore, Naylor does not disclose each and every element of the claims as required. Consequently, withdrawal of the rejection and allowance of claims 11-14 is respectfully requested”. Examiner respectful disagrees from the following:  
Applicant’s specification and Fig. 4 and Fig. 5 described the core supply domain referred as input supply domain of a level ship shifter, and I/O supply domain referred as output supply domain; and    
Fig.1 of Naylor discloses an SAR ADC comprising first stage ADC (4); a second stage ADC (7)
	Fig. 2 of Naylor discloses a switching Capacitor Digital-To-Analog Converter (CDAC) of CDACs 2 and 3 in Fig. 1.
	Fig. 3 of Naylor discloses a Successive Approximation Register SAR (12) in Fig. 1.
	Fig. 4 of Naylor discloses a comparator of comparator 4 and 27 in Fig. 1
Fig. 3 of Naylor disclose a time delay circuit element  (D Flip-flops) that includes a replica circuit (replica of each  D flip-flop) of the level shifter circuit (7-1…7-18; 28-1…28-18 D flip-flops) that level shifts (shifted level of 8-1… 8-18)   a core domain version (core input domain version of D flip-flops) of the control signal (64) to the I/O domain (output domain 8-1…8-18, 29-1…29-18) and adds a circuit delay (adds delay by each D Flip-Flop)  to the level shifted version (shifted level of 8-1… 8-18 with respect to each other)  of the control signal  (64) that level shifts  (shifted level of 8-1… 8-18)  the control signal (64)  back ( see Fig. 1 for discloses the  feedback shifted version 18 to the DACs 2 and 3 represented by 8-1…8-18, 29-1…29-18 in  Fig. 3 ) to the core domain (core input domain of D Flip Flops 7-1…7-18; 28-1…28-18  in Fig. 3 by conrol signal (64), as presently recited in claim 11 and incorporated into claims 12-15. 
the D flip-flop (7-1) of Naylor onto the level shifter circuit of the claim and an inverter onto the time delay circuit element of the claim. The inverter of Naylor included a replica circuit (replication of each D-Flip-Flop and each inverter) of the level shifter circuit (7-1…7-18; 28-1…28-18 D flip-flops) as recited in the claims. Therefore, Naylor discloses each and every element of the claims as required. Consequently, the rejection and allowance of claims 11-14 are sustain”.
Claims 4-5 and 9-10 depend on base claim 1. Dagher established all of the elements incorporated into claims 4-5 and 9-10 from claim 1. Naylor established the elements missing from 
Dagher and Naylor established a time delay circuit element paragraph 0027 of Dagher) including a replica circuit (replication of D Flip-Flops) of the level shifter circuit (delay shifted of each D Flip-Flop)  [that] adds a circuit delay ... at the timing circuitry (timing switches of DAC). The outputs of the D flip-flops of Dagher are applied to timing circuitry (timing switches in Fig. 3 of Dagher,. Naylor does refer to a replica circuit (replication of D Flip-Flop circuit) of the level shifter circuit (7-1…7-18; 28-1…28-18 D flip-flops). 
Therefore, Dagher and Naylor established all the elements incorporated into dependent claims 4-5 and 9-10 from base claim 1. Consequently, the rejection of claims 4-5 and 9-10 are sustained in this office action.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 6-8, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagher et al. Pub. No. 2016/0065232.
Fig. 3 of Dagher et al discloses a data converter circuit (analog input Vin convert to Digital Output) comprising: timing circuitry (timing switches control signals) configured to time stages (304-k, 304-2, 304-1) of a conversion (analog Vin convert to Digital output)  performed by the data converter circuit (Fig. 3); a level shifter circuit (302-k DFF)  configured to receive a control signal (Digital Output)  associated with the conversion  (analog Vin convert to Digital output)  and provide a level shifted version (Level output of 302-K shifted from level  input of 302K) of the control signal (Digital output) to one or more switch circuits (switches of 304-, 304-2, 304-1) of the data converter circuit (Fig. 3); and a time delay circuit element (302-2 excess loop Delay ELD) including a replica circuit (replica of DFF of 302-2) of the level shifter circuit (DFF of 302-k) that adds a circuit delay (addition delay by  second of DFF of 302-2)  to a transition of the control signal (transition of Digital output) at the timing circuitry (timing switches control signals); and transitions the control signal (transitions of Digital Output )  from a core supply domain (input domain of 302-K) to an input-output (I/O) supply domain (output supply domain of DFF)   and back (feedback the digital output) to the core supply domain (the input domain of  D flip-flops).  
Regarding claim 2. The data converter circuit of claim 1, Fig. 3 further including: multiple circuit devices(208, 106)  having different device feature sizes (different sizes of 208 and 106) including core domain devices (108, 206, DFFs) and an input-output (I/O) domain devices (input-output of domain devices of switches); and wherein the time delay circuit element (Delay element DFF)  includes the replica circuit (replica of D Flip-Flop)  of the level shifter circuit (Level output of 302-K shifted from level  input of 302K) and a buffer circuit (each addition D Flip-Flop in 302-, 302-1 in a buffer circuit; because the function of a buffer circuit is to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input) including at least one core domain device (208, 106),  and at least one I/O domain device (Input-output switches Capacitive of 208 and 106).  
Regarding claim 3. The data converter circuit of claim 1, wherein the data converter circuit includes a digital-to-analog converter (DAC) circuit (208, 106).  
Regarding claim 6. The data converter circuit of claim 3, Fig. 3 further discloses wherein the DAC circuit (208, 106) is a capacitive DAC circuit (capacitive of 208 and 106) and the level shifted (DFF) control signal (digital output) is provided to a switch circuit (switch circuit of 208 and 106) coupled to a bottom plate connection of a capacitor (bottom plate od capacitor in 016) of the capacitive DAC circuit (208, 106).  
Regarding claim 7. The data converter circuit of claim 1, Fig. 3 further discloses wherein the data converter circuit (Fig. 3) is an analog-to-digital converter (ADC) circuit (paragraph 0012).  
Regarding claim 8. The data converter circuit of claim 7, Fig. 3 further discloses wherein the data converter circuit (Fig. 3) is a successive approximation register analog-to-digital converter circuit ((SAR ADC of Fig. 3).  
Regarding claim 15. Fig. 3 of Dagher et al. discloses a method of operating a data converter circuit (Fig. 3) , the method comprising: timing stages (timing control stages of 304k, 304-2, 304-1) of  a conversion (analog Vin converter to digital output) performed by the data converter circuit (Fig. 3) using timing circuitry (timing switches control signals); receiving a control signal (Digital output) associated with the conversion (at a level shifter circuit 302-k DFF shifted output level); providing, after a propagation delay (propagation delay of 302- DFF output) of the level shifter circuit (302-K), a voltage- level shifted version (voltage level-shifted output version of DFF) of the control signal (Digital output) to one or more switch circuits (switches of DAC)  of the data converter circuit (Fig. 3); and providing a delayed control signal (delayed control signals output from DFF of 342-k; Excess Loop Delay “ELD”)  includes the propagation delay of the level shifter circuit (342-k; paragraph 0027) and transitions 
Regarding claim 16. The method of claim 15, Fig. 3 further discloses wherein providing the delayed control signal (output of 302-k, 302-4, 302-1) to the timing circuitry (timing switches) includes delaying the control signal using a replica circuit (DFF in 302-2 is a replica DFF in 302-k) of the level shifter circuit (302-k) and a buffer circuit (each addition D Flip-Flop in 302-, 302-1 in a buffer circuit; because the function of a buffer circuit is to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input), the buffer circuit (each addition D Flip-Flop in 302-, 302-1 in a buffer circuit; because the function of a buffer circuit is to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input ) including at least one I/O domain device (input-output switch capacitive Domain of 106) having I/O domain feature size (feature size of device (input-output switch capacitive Domain of 106).
Regarding claim 17. The method of claim 16, Fig. 3 further including operating the replica circuit (Replica of D-Flip-Flop) in an I/O supply domain (Input-output Supply Domian of D-FF) and operating the buffer circuit (circuit (each addition D Flip-Flop in 302-, 302-1 in a buffer circuit; because the function of to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input) in a core supply domain (core supply of Switch Capacitors 106).  
Regarding claim 18. The method of claim 15, Fig. 3 further discloses including: performing a bit trial (bit trial of each switch capacitor)  of the conversion (Fig. 3)  using a comparator circuit (306) and a capacitive digital-to-analog converter (cap-DAC) circuit (208, 106); and wherein delaying (delaying by DFF) the control signal (Digital output) provides a delay to a time duration (time duration of one DFF, or two DFF or 3 DFF)  from a result of the bit trial (bit trail of each switch capacitor) being available at an output of the comparator circuit (output of 306) to a change in state  (Vref+, Vref-, GND) of bottom-plate switch circuits of the cap-DAC circuit (208, 206).  
Regarding claim 19. The method of claim 15, Fig. 3 further including: performing a bit trial (bit trail at each switch capacitor)  of the conversion (Fig. 3)  using a comparator (306) circuit and a capacitive digital-to-analog converter (Cap-DAC) circuit (208, 106); and wherein providing the voltage-level shifted version of the control signal ( output of 304-k, 304-2, 304-1) to one or more switch circuits (switches in 208 and 106) includes providing a level shifted activation signal (activation signal for each switch)  to a switch circuit (switches in 208, 106) coupled to a bottom plate connection of a capacitor (plate of capacitor connected to switch)  of the cap-DAC circuit (208, 106).  
Regarding claim 20. The method of claim 15, wherein the timing the stages (timing stages 304-k, 304-2, 304-1) of the conversion (conversion of Fig. 3) includes timing stages (timing stages 304-k, 304-2, 304-1) of an analog-to-digital (A/D) conversion (paragraph 0029) performed by the data converter circuit (Fig. 3).


(s) 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor et al. U.S. patent No. 4,940, 981.
	Fig.1 of Naylor discloses an SAR ADC comprising first stage ADC (4); a second stage ADC (5)
	Fig.2 of Naylor discloses a switching Capacitor Digital-To-Analog Converter (CDAC) of CDACs 2 and 3 in Fig. 1.
	Fig. 3 of Naylor discloses a Successive Approximation Register SAR (12) in Fig. 1.
	Fig. 4 of Naylor discloses a comparator of comparator 4 and 27 in Fig. 1
5.	Regarding claim 11. Fig. 1 of Naylor discloses A successive approximation register analog-to-digital converter (SAR ADC) circuit (Col. 2 lines 20-26) comprising: a first stage ADC circuit  (4, 2) including input-output (I/O) domain devices (input and output domain of CDAC 2) configured to operate in an I/O supply domain (input/output domain of CDAC 2; see Fig. 2); a main stage ADC circuit (27, 3)  including core domain devices (core domain of CDAC 3) configured to operate in a core supply domain (input/output domain of CDAC 2; see Fig. 2); timing circuitry (13) configured to provide one or more control signals (18 to CDAC 2, 18 to CDAC 3) to the first stage ADC circuit (4, 2) and the main stage ADC circuit (27, 3); a level shifter circuit  (12; see Fig. 3 discloses a plurality of level shifter circuit D Flip-Flops) configured to provide a level shifted version (output of D Flip-Flop)  of a control signal (control signal  input of D Flip-Flop in Fig. 3) of the one or more control signals (8-1, 8-2, 8-3 in 3 ; that are  18 in Fig. 1) to an I/O domain device (CDAC 2) of the first stage ADC circuit (4, 2); and a time delay circuit element  (delay by inverter and D Flip-Flops in Fig. 3)  that  includes a replica circuit (replication of  each 7-1…7-18; 28-1…28-18 D flip-flops in Fig. 3) of the level shifter circuit  (7-1…7-18; 28-1…28-18 D flip-flops in Fig. 3) that level shifts a core domain version (Data input version of each D 7-1…7-18; 28-1…28-18 D flip-flops in fig. 3)  of the control signal (64 in Fig. 3)  to the I/O domain (output domain 8-1…8-18, 29-1…29-18 from each DFF in Fig. 3 ) and  adds a circuit delay (delay of inverter and DFF in Fig. 3)  to the level shifted version (output  version 8-1…8-18, 29-1…29-18 of D Flip-Flops in Fig. 3)  that level shifts (shifted output  

Regarding claim 12. The SAR ADC circuit of claim 11, Fig. 3 further discloses wherein the time delay circuit element (D Flip Flop) includes a buffer circuit (each addition D Flip-Flop in Fig. 3 is a buffer circuit; because the function of a buffer circuit is to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input) operating in the core domain (input domain of each D Flip-Flop) and including at least one I/O domain device (Input and Output domain of switches in CDAC of Fig. 2).  
Regarding claim 13. The SAR ADC circuit of claim 11, Fig. 3 further wherein the buffer circuit (D-Flip-Flop) includes a first inverter (first inverter) comprised of I/O domain devices (Input and output Switches Domain of CDAC Fig. 2) that operate in a core supply domain (input supply domain of D Flip-flop in Fig. 3) , and a second inverter (second inverter) comprised of core domain devices (2,4, 3, 27 in Fig. 1)  that operate in the core supply domain (input domain of D Flip-Flops).  
Regarding claim 14. The SAR ADC circuit of claim 11, Fig. 1 further discloses wherein the first stage ADC circuit (4, 2) includes a first capacitive digital-to- analog (DAC) circuit (2); wherein the main stage ADC circuit (27, 3) includes a second capacitive DAC circuit (3); wherein the control signal controls .  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dagher et al. as applied to claims 3, 7 above, and further in view of Naylor et al. U.S. patent No. 4,940, 981.
Regarding claim 4.  Dagher et al. as applied to claim 3, Fig. 3 of Dagher et al. including: a comparator circuit (305); wherein the DAC circuit (106) includes multiple sampling switch circuits (sampling switches of CADs 106, 208); wherein the timing circuitry (timing of  the switches) is configured to time bit trials (bit trial of switching for each bit capacitor) performed using the comparator circuit (306) and the DAC circuit (208, 106t; and wherein the delay added by the time delay circuit element (Delaying by each D flip-flop DFF) corresponds to a delay (Delay of DFF)  in a time duration (time duration is intrinsic to Delay of each DFF) from a bit trial result (bit trail result from each bit capacitor) being available at an output of the  comparator (output of 306)16 Attorney Dkt No. 3867.724US1/APD7178US02compato a change (Switches in 208, 106)  in state (Vref+, Vref-, Gnd) of the bottom-plate (bottom plated of capacitor)  switch circuits (Switches  of 
Fig. 1 of Naylor discloses an SAR ADC (Col. 2 lines 20-26) comprising a comparator (4); wherein the comparator including a latch circuit (see Fig. 4 for disclose a detailed circuit of comparator 4 in Fig. 1 having a latch circuit 134).
Dagher et al. and Naylor are common subject matter of SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Naylor into Dagher et al. for the purpose of providing  to provide a lower cost, more accurate, higher resolution analog-to-digital converter capable of higher sampling rates, better power supply rejection and more precise co-phase sampling, and having a higher signal to noise ratio (Col. 3 lines 1-5 of Naylor).

Regarding claim 5. Dagher et al. combined with Naylor as applied to claim 4 above, Fig. 3 of Naylor further discloses wherein the sampling switch circuits of the DAC circuit  (Sampling switch circuits of 106 and 108) include sampling switches (sampling switches in 106, 208) in a core-supply domain (core input supply domain of DFFs) and the (I/O) supply domain (output supply domain DFFs); multiple circuit devices (106, 208) having different device feature sizes (different sizes of 106 and 208) including core domain devices (108 ,306) and I/O domain devices (input-output switches); and wherein the time delay circuit element (Delay of each DFF;) includes a replica circuit (replica of DFF)  of the level shifter circuit(Level output of DFF 302-K shifted from level  input of DFF 302K)  and a buffer circuit (each addition D Flip-Flop in 302-, 302-1 in a buffer circuit; because the function of a buffer circuit is to provide an output that is equal to its input. A transceiver circuit is a buffer that can operate in both directions right as well as left; and each D-Flip-Flop is provide an output that is equal to its input) 

Regarding claim 9, Dagher et al. as applied to claim 7 above does not discloses a first stage ADC circuit; wherein the one or more switch circuits receiving the level shifted control signal are included in the first stage ADC circuit and are (I/O) domain devices; a main stage ADC circuit including one or more switch circuits that are core domain devices; and wherein the time delay circuit element adds delay to the control signal to align a transition of the control signal at a core domain switch circuit of the main 17 Attorney Dkt No. 3867.724US1/APD7178US02stage ADC circuit with a transition of the level shifted control signal at an I/O domain switch circuit of the first stage ADC circuit.  
Fig. 1 of Naylor discloses A successive approximation register analog-to-digital converter (SAR ADC) circuit (Col. 2 lines 20-26) comprising: discloses a first stage ADC circuit (4,2); a  one or more switch circuits (switching transistors of CDAC 2 in Fig. 2) receiving a level shifted (12, See Fig. 3) control signal (18) are included in the first stage ADC circuit (4, 2) and are (I/O) domain devices (input and output switches capacitive domain of CDAC 2); a main stage ADC circuit (27, 3) including one or more switch circuits (switches CDAC in Fig. 2)  that are core domain devices (core switches capacitive domain of CDAC) ; and wherein the time delay circuit element (12, SAR in Fig. 2 with delaying inverters)  adds delay (that delay by inverters)  to the control signal (control input signal of D Flip-Flops) to align (align of 8-1, 8-2, 8-3 to 9-1, 9-2, 9-3 in Fig. 3) a transition of the control signal (transition of output control signal of D-Flip-Flop by inverter)  at a core domain switch circuit ( switches capacitive of CDAC  Fig. 2)  of the main 17 Attorney Dkt No. 3867.724US1/APD7178US02stage ADC circuit (27,3) with a transition of the level shifted control signal (output of D Flip-Flop transition by inverter of 7) at the I/O domain device (domain of CDAC Fig. 2) of the first ADC circuit (CDAC 2).  


Regarding claim 10. Naylor incorporated into Dagher et al., Fig. 1-Fig. 3 of Naylor further discloses wherein the first stage ADC circuit (4, 2) includes a first capacitive digital-to- analog (DAC) circuit (2); wherein the main stage ADC circuit (27, 3) includes a second capacitive DAC circuit (3); wherein the control signal controls (18) a core domain switch circuit (switches Vref, GND in Fig. 2)  coupled to a top plate connection of a capacitor (top plate of 42, 53, 58)  of the main stage ADC circuit  (4, 2) and the level shifted (12) control signal (18) controls an I/O domain switch circuit (input and output Domain of switches transistors Vref, GND in Fig. 2)   coupled to a top plate connection of a capacitor (top plate of 42, 53, 58)   of the first stage ADC circuit (4, 2).  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/26/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845